The State of TexasAppellee/s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 12, 2014

                                          No. 04-13-00292-CR

                                           Armando SIMON,
                                              Appellant

                                                    v.

                                       THE STATE OF TEXAS,
                                             Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR2132
                              Honorable Melisa Skinner, Judge Presiding

                                             O R D E R
         Appellant’s original appointed attorney filed an Anders brief and motion to withdraw in this
appeal, stating his opinion that there were no non-frivolous appellate issues to be raised. On January 15,
2014, we issued an opinion granting counsel’s motion to withdraw but abating the appeal to the trial court
for appointment of a new attorney to represent appellant after finding the existence of an arguable
appellate issue. A supplemental clerk’s record was subsequently filed in this court containing the trial
court’s order signed on January 17, 2014 appointing attorney Anthony Colton to represent appellant on
appeal. Thereafter, on January 29, 2014 we reinstated the appeal and set the deadline for the filing of an
appellant’s brief by Mr. Colton. On February 26, 2014, Mr. Colton timely filed the appellant’s brief. The
State’s brief is currently due on March 28, 2014.

         Shortly after Mr. Colton was appointed and we reinstated the appeal, appellant filed a “Motion to
Proceed Pro Se” and a “Pro Se Appellant’s Brief.” A pro se “Motion to Expedite the Appeal” filed by
appellant was subsequently withdrawn. When an Anders brief has been filed and we determine there is an
arguable ground for appeal, we must remand the case to the trial court for appointment of new appellate
counsel to brief and present that issue along with any other grounds that might support the appeal.
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). Once the court has appointed an attorney to represent an indigent defendant, the
defendant has been accorded the protections provided under the Sixth and Fourteenth Amendments to the
United States Constitution and article 1.051 of the Texas Code of Criminal Procedure. The defendant
then carries the burden of showing adequate cause for a change of counsel or a timely and effective
waiver of counsel and desire to proceed pro se. Webb v. State, 533 S.W.2d 780, 784 n.3 (Tex. Crim. App.
1976); Cain v. State, 976 S.W.2d 228, 235-36 (Tex. App. – San Antonio 1998, no pet.) (knowing and
intelligent waiver of right to counsel, after being informed of dangers and disadvantages of doing so, is
required for defendant to properly assert right to self-representation). Here, appellant did not assert his
desire to proceed pro se until after new counsel was appointed to represent him on appeal. The Motion to
Proceed Pro Se is DENIED.
        Because in Texas appellants do not have a right to hybrid representation, i.e., representation by
both counsel and pro se representation, we STRIKE the Pro Se Appellant’s Brief. See Rudd v. State, 616
S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981).




                                                        _________________________________
                                                        Rebeca C. Martinez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 12th day of March, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court